United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                          April 29, 2013

                                              Before

                              MICHAEL S. KANNE, Circuit Judge

                              JOHN D. TINDER, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge
No. 12-2037

NORTHEASTERN RURAL ELECTRIC                            Appeal from the United States District Court
MEMBERSHIP CORPORATION,                                for the Southern District of Indiana,
    Plaintiff-Appellant,                               Indianapolis Division.

       v.                                              No. 1:11-cv-00144-SEB-DML

WABASH VALLEY POWER                                    Sarah Evans Barker,
ASSOCIATION,                                           Judge.
     Defendant-Appellee.


                                           ORDER

        On consideration of the petition for rehearing en banc, filed on March 8, 2013 , all judges
on the original panel have voted to deny the petition for panel rehearing, and no judge in active
service has requested a vote for rehearing en banc.

       Accordingly, the petition for rehearing en banc is DENIED. 

        On page three of the slip opinion issued February 22, 2013, the third sentence of the new,
full paragraph is hereby AMENDED as follows:

       The denial of a motion to remand ordinarily cannot be appealed provide a basis for
       appellate jurisdiction before a final judgment, see 28 U.S.C. § 1447(d)1292, but here we
       have jurisdiction over the denial of the motion to remand because it is “inextricably
       intertwined” with the appealable preliminary injunction.  

As amended, the sentence shall now read:

       The  denial  of  a  motion  to  remand  ordinarily  cannot  provide  a  basis  for  appellate
       jurisdiction before a final judgment, see 28 U.S.C. § 1292, but here we have jurisdiction
       over the denial of the motion to remand because it is “inextricably intertwined” with the
       appealable preliminary injunction.